         Case 1:18-cv-11386-VSB-KHP Document 210 Filed 03/23/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 SPECTRUM DYNAMICS MEDICAL LIMITED,

                                 Plaintiff,                     Case No.: 18-cv-11386 (VSB)

                  v.

 GENERAL ELECTRIC COMPANY, GE
 HEALTHCARE, INC., GE MEDICAL SYSTEMS
 ISRAEL LTD., JEAN-PAUL BOUHNIK, SERGIO
 STEINFELD, ARIE ESCHO, and NATHAN
 HERMONY,

                                 Defendants.


                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          The undersigned counsel for Defendant-Counterclaim Plaintiff General Electric

Company (“GE”) and Plaintiff-Counterclaim Defendant Spectrum Dynamics Medical Limited

(“Spectrum”), hereby stipulate and agree that GE’s counterclaim denoted “Count II –

Infringement of U.S. Patent No. 9,402,595” (Dkt. No. 81) in the above-captioned matter is

dismissed without prejudice, without costs, and without attorneys’ fees, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii).

          The parties acknowledge their obligations pursuant to Federal Rule of Civil Procedure

26(e).

          This Stipulation may be executed in counterparts, and an electronic (e.g., pdf) copy of

this Stipulation as executed shall have the same binding effect as an original thereof.



                             [SIGNATURES ON FOLLOWING PAGE]
    Case 1:18-cv-11386-VSB-KHP Document 210 Filed 03/23/21 Page 2 of 2




Dated: March 23, 2021                  Dated: March 23, 2021

/s/ P. Branko Pejic                    /s/ Marla R. Butler
Neil Greenblum (pro hac vice)          Marla R. Butler
P. Branko Pejic (pro hac vice)         Carl Wesolowski (pro hac vice)
Jeffrey Handelsman (pro hac vice)      Lauren Hogan (pro hac vice)
Jill M. Browning (pro hac vice)
GREENBLUM & BERNSTEIN, P.L.C.          THOMPSON HINE LLP
1950 Roland Clarke Place               Two Alliance Center
Reston, Virginia 20191                 3560 Lenox Road NE, Suite 1600
Phone: (703) 716-1191                  Atlanta, Georgia 30326
Fax: (703) 716-1180                    Tel.: (404) 541-2900
ngreenblum@gbpatent.com                Fax: (404) 541-2905
bpejic@gbpatent.com                    Marla.Butler@ThompsonHine.com
jhandelsman@gbpatent.com               Carl.Wesolowski@ThompsonHine.com
jbrowning@gbpatent.com                 Lauren.Hogan@ThompsonHine.com

Gregory D. Miller, Esq.                Jesse Jenike-Godshalk (pro hac vice)
RIVKIN RADLER LLP                      312 Walnut Street, Suite 2000
25 Main Street, Suite 501              Cincinnati, Ohio 45202
Court Plaza North                      Tel.: (513) 352-6700
Hackensack, New Jersey 07601-7082      Fax: (513) 241-4771
(201) 287-2460                         Jesse.Godshalk@ThompsonHine.com
Gregory.Miller@rivkin.com
                                       Jeffrey Metzcar
Attorneys for Plaintiff-Counterclaim   Discovery Place
Defendant Spectrum Dynamics Medical    10050 Innovation Drive
Limited                                Miamisburg, Ohio 45342
                                       Tel. (937) 443-6841
                                       Fax (937) 430-3781
                                       Jeff.Metzcar@thompsonhine.com

                                       Brian Lanciault
                                       335 Madison Avenue, 12th Floor
                                       New York, New York 10017
                                       Tel.: (212) 344-5680
                                       Fax: (212) 344-6101
                                       Brian.Lanciault@ThompsonHine.com

                                       Attorneys for Defendant-Counterclaim
                                       Plaintiff General Electric Company, for
                                       Defendants GE Healthcare, Inc., GE Medical
                                       Systems Israel Ltd., Jean-Paul Bouhnik,
                                       Sergio Steinfeld, Arie Escho, and Nathan
                                       Hermony and for Non-Party Yaron Hefetz
